Name: Council Directive 90/659/EEC of 4 December 1990 relating to the transitional measures applicable in Germany in the field of workers' health and safety
 Type: Directive
 Subject Matter: international security;  organisation of work and working conditions;  European construction;  environmental policy;  deterioration of the environment
 Date Published: 1990-12-17

 Avis juridique important|31990L0659Council Directive 90/659/EEC of 4 December 1990 relating to the transitional measures applicable in Germany in the field of workers' health and safety Official Journal L 353 , 17/12/1990 P. 0077 - 0078 Finnish special edition: Chapter 5 Volume 5 P. 0023 Swedish special edition: Chapter 5 Volume 5 P. 0023 COUNCIL DIRECTIVE of 4 December 1990 relating to the transitional measures applicable in Germany in the field of workers' health and safety (90/659/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 118a thereof, Having regard to the proposal from the Commission(1), In cooperation with the European Parliament(2), Having regard to the opinion of the Economic and Social Committee(3), Whereas the European Economic Community has adopted a number of rules on the health and safety of workers; Whereas, from the date of German unification onwards, Community law will be fully applicable to the territory of the former German Democratic Republic; Whereas a special period must be provided for bringing the rules in force in the territory of the former German Democratic Republic into line with Community acts; Whereas, although further administrative, technical and training problems make it difficult to apply the Directives correctly and may, in certain cases, result in delayed implementation where existing plant is concerned, any companies established after the date of unification must comply with the Directives on the protection of workers at the workplace, HAS ADOPTED THIS DIRECTIVE: Article 1 The Federal Republic of Germany shall adopt, in respect of the territory of the former German Democratic Republic, the laws, regulations and administrative provisions necessary to comply with the Directives referred to in the Annex by 31 December 1992. It shall immediately inform the Commission thereof, which shall inform the other Member States and the European Parliament. With effect from the date of unification, new plant must comply with the Directives contained in the Annex. When the Federal Republic of Germany adopts these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Federal Republic of Germany. Article 2 The Federal Republic of Germany shall report on the implementation of this Directive before 31 December 1991 and 31 December 1992. Its reports shall be forwarded to the Commission, which shall communicate them to the other Member States and the European Parliament. Article 3 This Directive is addressed to the Member States. Done at Brussels, 4 December 1990. For the Council The President G. DE MICHELIS (1)OJ No L 266, 28. 9. 1990, p. 17, as amended on 25 October 1990 and 28 November 1990. (2)Opinion delivered on 24 October 1990 (not yet published in the Official Journal) and Decision of 21 November 1990 (not yet published in the Official Journal). (3)Opinion delivered on 20 November 1990 (not yet published in the Official Journal). ANNEX Directives to which a derogation applies until 31 December 1992 in the territory of the former German Democratic Republic. Council Directive 78/610/EEC of 29 June 1978 on the approximation of the laws, regulations and administrative provisions of the Member States on the protection of the health of workers exposed to vinyl chloride monomer (OJ No L 197, 22. 7. 1978, p. 12) Council Directive 80/1107/EEC of 27 November 1980 on the protection of workers from the risks related to exposure to chemical, physical and biological agents at work (OJ No L 327, 3. 12. 1980, p. 8) Council Directive 82/605/EEC of 28 July 1982 on the protection of workers from the risks related to exposure to metallic lead and its ionic compounds at work (First individual Directive within the meaning of Article 8 of Directive 80/1107/EEC) (OJ No L 247, 23. 8. 1982, p. 12) Council Directive 83/477/EEC of 19 September 1983 on the protection of workers from the risks related to exposure to asbestos at work (Second individual Directive within the meaning of Article 8 of Directive 80/1107/EEC) (OJ No L 263, 24. 9. 1983, p. 25) Council Directive 86/188/EEC of 12 May 1986 on the protection of workers from the risks related to exposure to noise at work (OJ No L 137, 24. 5. 1986, p. 28) Council Directive 88/364/EEC of 9 June 1988 on the protection of workers by the banning of certain specified agents and/or certain work activities (Fourth individual Directive within the meaning of Article 8 of Directive 80/1107/EEC) (OJ No L 179, 9. 7. 1988, p. 44) Council Directive 88/642/EEC of 16 December 1988 amending Directive 80/1107/EEC on the protection of workers from the risks related to exposure to chemical, physical and biological agents at work (OJ No L 356, 24. 12. 1988, p. 74)